Judgment unanimously modified by reversing so much thereof as adjudges that defendant Knickerbocker Ice Company have judgment against plaintiffs, and by providing that plaintiffs have judgment against the defendants as stated in order, and as so modified affirmed, with costs to plaintiff s-appellants against defendants. The judgment in so far as it is against the Knickerbocker Ice Company is on the ground that defendant Thomas Brennan was acting within the scope of his employment. Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.